                                          Case 3:20-cv-03647-TSH Document 19 Filed 12/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NANCY ANDERSON,                                     Case No. 20-cv-03647-TSH
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9             v.

                                  10     CONTRA COSTA COUNTY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 13, 2020, the Court ordered Plaintiff Nancy Anderson to file a status report

                                  14   indicating why she had not responded to a request from the Clerk of Court for Defendant City of

                                  15   El Sobrante’s service address and why she had not otherwise made an appearance in this case

                                  16   since June. ECF No. 15. Anderson responded that the parties agreed she would file an amended

                                  17   complaint, after which Defendants would file an answer or other type of responsive pleadings.

                                  18   ECF No. 16. Although Plaintiff indicated she would seek leave to file a first amended complaint

                                  19   by November 25, as of December 1 there had been no further docket activity, and the Court

                                  20   therefore ordered the parties to file a stipulation or for Anderson to file a motion seeking leave to

                                  21   amend by December 10. ECF No. 17. As of December 11, neither had been filed, and the Court

                                  22   extended the deadline to December 16. ECF No. 18. As of today, no response has been received.

                                  23          Accordingly, the Court ORDERS Plaintiff Nancy Anderson to show cause why this case

                                  24   should not be dismissed for failure to prosecute and failure to comply with court deadlines.

                                  25   Plaintiff shall file a declaration by December 30, 2020. If a responsive declaration is filed, the

                                  26   Court shall either issue an order based on the declaration or conduct a hearing on January 14, 2021

                                  27   at 10:00 a.m. by Zoom video conference. The webinar link and instructions are located at

                                  28   https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/.
                                          Case 3:20-cv-03647-TSH Document 19 Filed 12/17/20 Page 2 of 2




                                   1          Notice is hereby provided that failure to file a written response will be deemed an

                                   2   admission that Anderson does not intend to prosecute, and the case may be dismissed without

                                   3   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: December 17, 2020

                                   7
                                                                                                   THOMAS S. HIXSON
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
